Exhibit 10.2
 
 
Lexmark International, Inc.
Stock Incentive Plan


2013-2015 Performance-Based Restricted Stock Unit Award Notice


This Award Notice evidences the award of performance-based restricted stock
units (each, a “Performance RSU” or collectively, the “Performance RSUs”) that
have been granted to you, [NAME], by Lexmark International, Inc., a Delaware
corporation (the “Company”), subject to and conditioned upon your agreement to
the terms of the attached Performance-Based Restricted Stock Unit Award
Agreement (the “Agreement”).  The Performance RSUs and any associated Dividend
Equivalent Units (“DEUs”) are granted under the Lexmark International, Inc.
Stock Incentive Plan (the “Plan”), and represent the Company’s unfunded and
unsecured promise to issue shares of the Company’s Common Stock at a future
date, subject to the terms of this Award Notice, the Agreement and the Plan.


The number of Performance RSUs awarded to you, the performance measure to earn
Performance RSUs, and the vesting schedule for earned Performance RSUs are
specified below.  This Award Notice constitutes part of, and is subject to the
terms and provisions of, the Agreement and the Plan, which are incorporated by
reference herein.  Capitalized terms used but not defined in this Award Notice
shall have the meanings set forth in the Agreement or in the Plan.


Grant Date:
 
March 8, 2013
Performance Period:
 
January 1, 2013 to December 31, 2015
Performance Measure:
Return on Invested Capital (“ROIC”) during the Performance Period measured
against the ROIC of the companies in the S&P Mid-Cap Technology Index
 
ROIC = Earnings Before Interest and Taxes (EBIT) x (1 – Tax Rate) / (Average
Interest Bearing Debt + Average Stockholders’ Equity)
Number of Performance RSUs at Target:
[      #     ], subject to adjustment as provided under Section 5.4 of the Plan.
 



ROIC Percentile Rank within the S&P 500 Technology Index:
Less than 25th
25th
40th
50th
60th
70th
80th
90th or greater
Performance RSUs Earned as a % of Target:
0%
25%
50%
100%
125%
150%
175%
200%
*Notwithstanding the foregoing, if the Company’s ROIC is negative for the
Performance Period, no Performance RSUs shall be earned.



Determination of Earned Performance RSUs:
As soon as practicable after the end of the Performance Period, the Compensation
and Pension Committee (the “Committee”) intends to review and approve the
Company’s business results and certify the level of achievement of the
Performance Measure. Performance RSUs will be earned if, and to the extent, the
Performance Measure has been achieved. The Committee may use its sole discretion
to determine whether the number of earned Performance RSUs shall be reduced,
based on any factors it may deem appropriate.
 
Vesting Schedule for Earned Performance RSUs:
Subject to the provisions of the Agreement and the Plan, you must remain
continuously employed by the Company or one of its Subsidiaries through December
31, 2015 (the “Vesting Date”), to earn Performance RSUs. If you have a
termination of employment during the Performance Period for any reason, other
than your death, Disability or Retirement, you shall forfeit the Performance
RSUs.



 
 

--------------------------------------------------------------------------------

 





 
If you have a termination of employment during the Performance Period due to
your death, Disability or Retirement (as defined in the Agreement), you (or, in
the event of your death, your beneficiary) shall be entitled to a pro-rata
portion of the Performance RSUs that are earned based on the achievement of the
Performance Measure as of the end of the Performance Period, based on the number
of complete months of service performed during the Performance Period prior to
the termination of employment due to death, Disability or Retirement divided by
36.  Any earned Performance RSUs shall be paid on the Settlement Date.
 
Settlement Date:
For each earned Performance RSU and any associated DEU, settlement (i.e., one
share of the Company’s Common Stock will be issued for each vested earned
Performance RSU and any associated DEU) will occur on (i) February 24, 2016 (the
“Settlement Date”), or (ii) on such other date as set forth in this Award
Notice, the Agreement, or the Plan.
 
Acceleration Events:
If a Change in Control occurs during the Performance Period, you shall be
entitled to a pro-rata portion of the Performance RSUs that will be deemed
earned based on the greater of Target or actual achievement of the Performance
Measure as of the date of the Change in Control, based on the number of complete
months of service performed during the Performance Period prior to the Change in
Control divided by 36.  Any earned Performance RSUs shall become 100% vested and
settled as of the date of the Change in Control.
 
Forfeiture of Award:
By accepting the award of Performance RSUs, you acknowledge that this award has
been granted to you as an incentive to remain employed by the Company or one of
its Subsidiaries, and that if you violate the provisions set forth in Section
1(d) of the Agreement or the Company’s Executive Compensation Recovery Policy,
you (i) shall forfeit any unsettled earned or unearned Performance RSUs and any
associated DEUs and (ii) shall be required to immediately repay to the Company,
an amount equal to the value realized from the settlement of any earned
Performance RSUs and any associated DEUs during the period set forth in Section
1(d) of the Agreement or the Recovery Period set forth in the Company’s
Executive Compensation Recovery Policy, as applicable.





2

 
 

--------------------------------------------------------------------------------

 


PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN




This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement")
between Lexmark International, Inc., a Delaware corporation (the "Company"), and
the person specified on the signature page hereof (the “Grantee”) is entered
into as of the Grant Date specified on the attached Performance-Based Restricted
Stock Unit Award Notice (the “Award Notice”) pursuant to the Lexmark
International, Inc. Stock Incentive Plan, as the same may be amended from time
to time (the "Plan").  Capitalized terms used and not defined herein shall have
the meanings assigned to such terms in the Plan or in the Award Notice, as
applicable.


WHEREAS, the Committee has determined that it would be to the advantage and in
the interest of the Company to grant performance-based restricted stock units to
the Grantee as an inducement to the Grantee to remain in the service of the
Company and the Subsidiaries and as an incentive to the Grantee to devote his or
her best efforts and dedication to the performance of such services and to
maximize shareholder value; and


WHEREAS, the Grantee desires to accept from the Company the grant of the
performance-based restricted stock units, as set forth in the Award Notice,
subject to the terms and conditions of this Agreement, the Award Notice and the
Plan.
 
 
NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth in this Agreement, the Award Notice and the Plan, the
parties hereto hereby covenant and agree as follows:


 
1.
Performance-Based Restricted Stock Unit Award.



 
(a) Performance-Based Restricted Stock Unit Award.  The Company hereby grants to
the Grantee, effective as of the Grant Date, a target number of
performance-based restricted stock units, as set forth in the Award Notice, each
representing the Grantee's right to receive one share of Common Stock, subject
to the achievement of the Performance Measure(s), at the time or times provided
for in the Award Notice, and subject to the terms and conditions set forth in
this Agreement, the Award Notice and the Plan (the "Performance RSUs”).



 
(b)  Stock Incentive Plan.  This Agreement is subject in all respects to the
terms of the Plan, all of which terms are made a part of and incorporated in
this Agreement by reference.  In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall
control.  The Grantee hereby acknowledges receipt of a copy of the Plan, either
with this Performance RSU Award Agreement or a prior Incentive Award made under
the Plan, and agrees to comply with and be bound by all of the terms and
conditions thereof.  Copies of the Plan may also be obtained from the Vice
President of Human Resources, at any time.



 
(c)  Establishment of Account.  No shares of Common Stock will be issued on the
Grant Date of the Performance RSUs and the Company shall not be required to set
aside a fund for the settlement of any such Performance RSUs.  The Company will
establish a separate bookkeeping account for the Grantee and will record in such
account the number of Performance RSUs awarded to the Grantee, and, to the
extent applicable, the number of Performance RSUs earned by the Grantee, if any,
after the Performance Period has

 
 
1

 
 

--------------------------------------------------------------------------------

 




 
ended, and the number of Dividend Equivalent Units (“DEUs”) as provided for in
Section 4(b) hereof.



(d)  
Forfeiture.  In accepting this grant of Performance RSUs, the Grantee
acknowledges that the Performance RSUs have been granted as an incentive to the
Grantee to remain employed by the Company or any Subsidiary and to exert his or
her best efforts to enhance the value of the Company or any Subsidiary over the
long-term.  Accordingly, the Grantee agrees that if he or she (i) within 12
months following termination of employment with the Company or any Subsidiary,
accepts employment with a competitor of the Company or any Subsidiary or
otherwise engages in competition with the Company or any Subsidiary, (ii) within
36 months following termination of employment with the Company or any
Subsidiary, directly or indirectly, disrupts, damages, interferes or otherwise
acts against the interests of the Company or any Subsidiary, including, but not
limited to, recruiting, soliciting or employing, or encouraging or assisting his
or her new employer or any other person or entity to recruit, solicit or employ,
any employee of the Company or any Subsidiary without the Company’s prior
written consent, which may be withheld in its sole discretion, (iii) within 36
months following termination of employment with the Company, or any Subsidiary,
disparages, criticizes, or otherwise makes any derogatory statements regarding
the Company or any Subsidiary or their directors, officers or employees, or (iv)
discloses or otherwise misuses confidential information or material of the
Company or any Subsidiary, each of these constituting a harmful action, then any
unsettled earned or unearned Performance RSUs and any associated DEUs shall be
canceled immediately (unless canceled earlier by operation of another term of
this Agreement) and the Grantee shall immediately repay to the Company an amount
equal to the value of the earned and settled Performance RSUs and any associated
DEUs (represented by the closing market price on the applicable Vesting Dates
(as set forth in the Award Notice) multiplied by the number of earned
Performance RSUs and any associated DEUs vested on such Vesting Dates, without
regard to any subsequent market price decrease or increase) realized by the
Grantee from the vesting of any earned Performance RSUs and any associated DEUs
within 18 months preceding the earlier of (w) the commitment of any such harmful
action and (x) the Grantee's termination of employment with the Company and its
Subsidiaries; and through the later of (y) 18 months following the commitment of
any such harmful action and (z) such period as it takes the Company to discover
such harmful action.  In addition, the Grantee acknowledges that, if he or she
is a “Covered Employee” subject to the Company’s Executive Compensation Recovery
Policy (the “Recovery Policy”) and engages in “Prohibited Activity,” that the
unsettled earned or unearned Performance RSUs and any associated DEUs shall be
canceled immediately and the Grantee shall immediately repay the “Equity Gains”
realized by the Grantee during the “Recovery Period,” as such terms are defined
in the Recovery Policy.  The Grantee agrees that the Company or any of its
Subsidiaries has the right to deduct from any amounts the Company or any of its
Subsidiaries may owe the Grantee from time to time (including amounts owed to
the Grantee as wages or other compensation, fringe benefits or vacation pay, as
well as any other amounts owed to the Grantee by the Company or any of its
Subsidiaries), the amounts the Grantee owes the Company or any of its
Subsidiaries.  The Committee shall have the right, in its sole discretion, not
to enforce the provisions of this paragraph with respect to the Grantee.



Grantee agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Grantee agrees to reimburse the Company for
all costs and expenses, including attorneys’ fees, incurred by the Company in
enforcing the obligations of Grantee.  This entire provision shall survive the
termination of the Agreement and, in no manner, shall the remedies described
herein be considered as the Company’s exclusive or entire remedy for Grantee’s
breach, non-compliance or violation of any other agreement that Grantee may have
entered into with the Company.
 
2


 
 

--------------------------------------------------------------------------------

 






2.      Earning Performance RSUs. As soon as practicable after the end of the
Performance Period, as set forth in the Award Notice, the Committee shall review
and approve the Company’s business results and certify the level of achievement
of the Performance Measure(s), as set forth in the Award Notice.  Provided the
Grantee is employed on the last day of the Performance Period, and to the extent
that the Performance Measure(s) have been achieved, a number of Performance RSUs
will be deemed earned based on the level of attainment of each Performance
Measure.  Settlement of the earned Performance RSUs is subject to the Grantee’s
continued employment through the Vesting Dates, as set forth in Section
3(a).  The Committee may use its sole discretion to determine whether the number
of earned Performance RSUs shall be reduced, based on any factors it may deem
appropriate.  If a Change in Control occurs during the Performance Period, a
pro-rata portion of the Performance RSUs will be deemed earned based on the
greater of Target, as set forth in the Award Notice, or the actual achievement
of the Performance Measure(s) as of the effective date of the Change in Control.


3.      Vesting of Earned Performance RSUs.



(a)
 
Vesting.  The earned Performance RSUs and any associated DEUs shall become
vested in such amounts and on such Vesting Dates as set forth in the Award
Notice, subject to the Grantee’s continuous employment with the Company or a
Subsidiary from the Grant Date to the applicable Vesting Date.  To the extent
vesting would result in the settlement of a fractional number of earned
Performance RSUs or DEUs, the number shall be rounded to a whole number, but
shall not exceed the total number of earned Performance RSUs or associated DEUs,
as determined by the Committee.




(b)
 
Acceleration.  The Committee may, in its discretion, accelerate the vesting of
all or any portion of the Performance RSUs and any associated DEUs or waive any
conditions to the vesting of such Performance RSUs and any associated DEUs.




(c)
 
Termination of Employment during the Performance Period.  In the event of the
Grantee's termination of employment with the Company and its Subsidiaries for
any reason, other than death, Disability or Retirement during the Performance
Period, the Grantee shall immediately forfeit all rights with respect to the
Performance RSUs.  In the event of the Grantee’s termination of employment
during the Performance Period due to the Grantee’s death, Disability or
Retirement, the Grantee (or, in the event of the Grantee’s death, the Grantee’s
beneficiary) shall become vested in a pro-rata portion of the Performance RSUs
that are earned based on the achievement of the Performance Measure(s) as of the
end of the Performance Period, based on the number of complete months of service
performed during the Performance Period prior to the termination of employment
due to death, Disability or Retirement divided by 36.  For purposes of this
Agreement, Retirement means termination of employment on or after the date the
Grantee attains (i) age 65 or (i) age 55, provided the Grantee has 15 years of
continuous service with the Company and its Subsidiaries on such date.



 
4.
Settlement of Performance RSUs.




 (a)
 
Settlement.  On, or as soon as reasonably practicable after, a Vesting Date, or
such other date as set forth in the Award Notice or this Agreement, subject to
Section 5 hereof, the Company shall direct its stock transfer agent to make (or
to cause to be made) an appropriate book entry in the Company's stock transfer
books and records reflecting the transfer to the Grantee, and the Grantee's
ownership, of one share of Common Stock for each earned Performance RSU and any
associated DEU that has vested and is scheduled to become settled on such
Vesting Date.  Upon the Grantee's request, subject to Section 5 hereof, the
Company shall deliver to the Grantee a stock certificate registered in the
Grantee's name and representing such number of shares of Common Stock free and
clear of all restrictions except any that may be imposed by law.   No

 
 
3


 
 

--------------------------------------------------------------------------------

 




 
 
payment will be required to be made by the Grantee upon the delivery of such
shares of Common Stock, except as otherwise provided in Section 5 of the
Agreement.




(b)
 
Dividend Equivalent Units.  Unless otherwise determined by the Committee, during
the period following the Performance Period and prior to a Vesting Date, the
Company will credit to the bookkeeping account of the Grantee a number of DEUs
in an amount equal to (i) the dividend amount per share of Common Stock
multiplied by the number of earned Performance RSUs outstanding under this
Agreement as of the dividend record date, divided by (ii) the closing price of
Common Stock on the dividend payment date, rounded down to the nearest whole
share.  DEUs in respect of earned Performance RSUs that shall have become vested
on the applicable Vesting Date shall be payable to the Grantee on such Vesting
Date in accordance with Section 4(a).




(c)
 
Restrictions on Sale upon Public Offering.  The Grantee hereby agrees that,
notwithstanding the vesting of the earned Performance RSUs and any associated
DEUs pursuant to Section 3(a) of this Agreement or the transfer of the shares of
Common Stock covered thereby to the Grantee pursuant to Section 4(a) hereof, the
Grantee will not effect any public sale or distribution of any of such shares of
Common Stock during the 20-day period prior to and the 180-day period following
the effective date of any registration statement hereinafter filed by the
Company under the Securities Act of 1933, as amended, with respect to any
underwritten public offering of any shares of the Company's capital stock (other
than as part of such underwritten public offering).



 
5.
Tax Withholding.  The delivery of any directions to the Company's stock transfer
agent or any certificates for shares of Common Stock pursuant to Section 4 shall
not be made unless and until the Grantee, or, if applicable, the Grantee's
beneficiary or estate, has made appropriate arrangements for the payment to the
Company of an amount sufficient to satisfy any applicable U.S. federal, state
and local and non-U.S. tax withholding or other tax requirements, as determined
by the Company.  To satisfy the Grantee's applicable withholding and other tax
requirements, the Company may, in its sole discretion, (i) withhold a number of
shares of Common Stock having an aggregate Fair Market Value on the Vesting Date
equal to the applicable amount of such withholding and other tax requirements or
(ii) require the Grantee to sell a number of shares of Common Stock having at
least a value sufficient to meet the applicable amount of such withholding and
other tax requirements to account for rounding and market fluctuations, subject
to any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.  Shares required to be sold to satisfy the
Grantee’s applicable withholding and other tax requirements may be sold as part
of a block trade with the Grantee receiving an average price.  Any cash payment
made pursuant to Section 4 shall be made net of any amounts required to be
withheld or paid with respect thereto (and with respect to any shares of Common
Stock delivered contemporaneously therewith) under any applicable U.S. federal,
state and local and non-U.S. tax withholding and other tax requirements.



 
6.
Transferability.  Unless otherwise provided in accordance with the provisions of
the Plan, the Performance RSUs and any associated DEUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by the
Grantee, other than by will or the laws of descent and distribution.  The term
"Grantee" as used in this Agreement shall include any permitted transferee of
the Performance RSUs and any associated DEUs.



 
7.
Adjustment in Capitalization.




(a)
 
The aggregate number of shares of Common Stock covered by the Performance RSUs
and any associated DEUs granted hereunder shall be proportionately adjusted to
reflect, as deemed equitable and appropriate by the Committee, an Adjustment
Event.

 
 
4

 
 

--------------------------------------------------------------------------------

 







(b)
 
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received or credited to the account of the Grantee with respect to the
Performance RSUs and any associated DEUs as a result of any Adjustment Event,
any distribution of property or any merger, consolidation, reorganization,
liquidation, dissolution or other similar transaction shall, except as otherwise
provided by the Committee, be subject to the same terms and conditions,
including restrictions on transfer, as are applicable to the Performance RSUs
and any associated DEUs with respect to which such shares, cash or other
property is received or so credited and stock certificate(s), if any,
representing or evidencing any shares of stock or other property so received
shall be legended as appropriate.



 
8.
Preemption by Applicable Laws and Regulations.  Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws.  Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee's beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.



 
9.
Interpretation; Construction.  All of the powers and authority conferred upon
the Committee pursuant to any term of the Plan or the Agreement shall be
exercised by the Committee, in its sole discretion.  All determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious.  The Committee
may consult with legal counsel, who may be counsel to the Company or any
Subsidiary, and shall not incur any liability for any action taken in good faith
in reliance upon the advice of counsel.



 
10.
Amendment.  The Committee shall have the right, in its sole discretion, to alter
or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Grantee's rights under this Agreement without
the Grantee's consent.  Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  Notwithstanding any other provision of this Agreement or the Plan to
the contrary, the Committee may, in its sole and absolute discretion and without
the consent of the Grantee, amend this Agreement, to take effect retroactively
or otherwise, as it may deem necessary or advisable for the purpose of
conforming the Agreement to any present or future law, regulation or rule
applicable to this Agreement or the Plan.  The Company shall give written notice
to the Grantee of any such alteration or amendment of this Agreement as promptly
as practicable after the adoption thereof.  This Agreement may also be amended
by a writing signed by both the Company and the Grantee.



 
11.
No Rights as a Stockholder.  The Grantee shall have no rights as a stockholder
with respect to the Performance RSUs and any associated DEUs prior to the date
as of which the shares of Common Stock covered thereby are transferred to the
Grantee in accordance with Section 4(a) hereof.




 
12.
No Guarantee of Employment or Future Incentive Awards. Nothing in the Plan or
this Agreement shall be deemed to:

 
 
5

 
 

--------------------------------------------------------------------------------

 






 
(a)
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate Grantee’s employment at any time and for any reason, with or without
cause;



 
(b)
confer upon Grantee any right to continue in the employ of the Company or any
Subsidiary; and



 
(c)
provide Grantee the right to receive any Incentive Awards under the Plan in the
future or any other benefits the Company may provide to some or all of its
employees.



 
13.
Miscellaneous.




 
(a)
Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, to the Company or the Grantee, as the case may be, at the
following addresses or to such other address as the Company or the Grantee, as
the case may be, shall specify by notice to the others delivered in accordance
with this Section 13(a):



 
(i)
if to the Company, to it at:



 
One Lexmark Centre Drive

 
740 West New Circle Road

 
Lexington, KY  40550

 
Attention:  Secretary



 
(ii)
if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.

 

  All such notices and communications shall be deemed to have been received on
the date of delivery or on the third business day after the mailing thereof.


 

 
(b)
Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.




 
(c)
Waiver.  Any party hereto may by written notice to the other party (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by a party to exercise any
right or privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.

 
 
6

 
 

--------------------------------------------------------------------------------

 






                         (d)
Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party.



                         (e)
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.



                         (f)
Jurisdiction.  The Grantee hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state or United States federal
courts located in such jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Grantee further agrees that any action related to, or
arising out of, this Agreement shall only be brought by Grantee exclusively in
the federal and state courts located in Fayette County, Kentucky.  Nothing in
this Agreement shall affect any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.



                        (g)
Severability.  If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement or the Plan, and the Agreement and the
Plan shall be construed and enforced as if such provision had not been included.



                        (h)
Survival.  Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.



                         (i)
Internal Revenue Code Section 409A.  It is intended that the settlement of the
Performance RSUs and any associated DEUs shall constitute a “short-term
deferral” for purposes of Section 409A of the Code and the Treasury Department
regulations and other interpretive guidance issued thereunder, or as otherwise
exempt from the provisions of Section 409A of the Code. To the extent any
portion of the settlement of the Performance RSUs and any associated DEUs cannot
be so characterized, this Agreement shall be interpreted and construed in
compliance with Section 409A of the Code and Treasury Department regulations and
other interpretive guidance issued thereunder, including the restriction that
payments made to a “specified employee” (within the meaning of Section 409A of
the Code) on account of a termination of employment shall be delayed for six
months and one day from the date of termination.



(j)  
Section and Other Headings, Etc.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 
 
7

 
 

--------------------------------------------------------------------------------

 






(k)  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.



*           *           *           *           *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective as of the Grant Date.


LEXMARK INTERNATIONAL, INC.




By:          __________________________________________________
                   Jeri L. Isbell
   Vice President of Human Resources


GRANTEE:




 By:          __________________________________________________                                                      
(Sign Here)


Address of the Grantee:
 
 ______________________________________________________
 
 
_______________________________________________________
               
 
 
 
Designation of Beneficiary


In the event of my death, I hereby designate the following person(s), as my
beneficiary, to receive any unsettled earned Performance RSUs and any associated
DEUs that become vested upon my death pursuant to this Agreement.  I acknowledge
that if I fail to designate a beneficiary, below, that any unsettled earned
Performance RSUs and any associated DEUs that become vested upon my death shall
be paid to my estate.
 
 

 
_____________________________________________________
                                                                                               
Beneficiary Name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9
